Citation Nr: 1209607	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  06-12 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to greater than a 10 percent rating for right shoulder impingement syndrome, prior to September 8, 2006.

2.  Entitlement to greater than a 30 percent rating for right shoulder impingement syndrome, beginning September 8, 2006.

3.  Entitlement to a compensable rating for right knee injury residuals, prior to September 8, 2006.

4.  Entitlement to greater than a 10 percent rating for right knee injury residuals, beginning September 8, 2006.

5.  Entitlement to a compensable rating for left knee injury residuals, prior to September 8, 2006.

6.  Entitlement to greater than a 10 percent rating for left knee injury residuals, beginning September 8, 2006.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of October 2005 and December 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  The Veteran testified at a January 2009 hearing before the undersigned Veteran's Law Judge (VLJ) held sitting at the RO.  A transcript of that hearing is associated with the claims file.

The Veteran's appeal was remanded by the Board in June 2010 so that the Veteran's VA outpatient treatment records could be obtained, and new VA examinations conducted.  The records were obtained in August 2010 and May 2011, and the VA examination was conducted in July 2010.  Accordingly, the Board finds that there has been substantial compliance with the directives of the June 2010 Remand in this case, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).
In Rice v. Shinseki, the Court of Appeals for Veterans Claims (Court) held that once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim identify the benefit sought has been satisfied, and VA must consider whether the claimant is entitled to a total disability rating for compensation on the basis of individual unemployability (TDIU) rating.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  However, entitlement to TDIU was denied in a June 2007 rating decision, and the Veteran has not indicated her disagreement with that decision.  Further, the VA examination reports associated with the claims file as well as the remainder of the evidence of record do not reflect that the Veteran's disabilities create such occupational impairment that TDIU is raised by the record.  Accordingly, further consideration of the issue of TDIU is not required.


FINDINGS OF FACT

1.  Prior to September 8, 2006, the Veteran's right shoulder impingement syndrome was manifested by right shoulder abduction to 170 degrees.

2.  Beginning September 8, 2006, the Veteran's right shoulder impingement syndrome was manifested by right shoulder abduction limited to no more than 70 degrees from side, based on functional impairment due to pain.

3.  Prior to September 8, 2006, the Veteran's right knee disability was manifested by subjective reports of knee locking, pain, and unspecified limited motion of the leg.

4.  Beginning September 8, 2006, the Veteran's right knee disability was manifested by flexion to no less than 130 degrees, with pain beginning at 90 degrees at the October 2008 VA examination.

5.  Prior to September 8, 2006, the Veteran's left knee disability was manifested by subjective reports of knee locking, pain, and unspecified limited motion of the leg.

6.  Beginning September 8, 2006, the Veteran's left knee disability was manifested by flexion to no less than 130 degrees, with pain beginning at 90 degrees at the October 2008 VA examination.


CONCLUSIONS OF LAW

1.  The criteria for greater than a 10 percent rating for right shoulder impingement syndrome, prior to September 8, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5201 (2011).

2.  The criteria for greater than a 30 percent rating for right shoulder impingement syndrome, beginning September 8, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5201 (2011).

3.  The criteria for a compensable rating for right knee injury residuals, prior to September 8, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5020-5260 (2011).

4.  The criteria for greater than a 10 percent rating for right knee injury residuals, beginning September 8, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5020-5260 (2011).

5.  The criteria for a compensable rating for left knee injury residuals, prior to September 8, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

6.  The criteria for greater than a 10 percent rating for left knee injury residuals, beginning September 8, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  July 2004, August 2008, and March 2005 letters satisfied the duty to notify provisions38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A March 2006 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Where service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required as the purpose that the notice was intended to serve has been fulfilled.  The filing of a notice of disagreement with an initial rating of the disability also does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice is non-prejudicial.  See Dingess/Hartman, 19 Vet. App. at 486; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after the enactment of the Veterans Claims Assistance Act, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to any downstream elements). 

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The VA examinations conducted in September 2005, September 2006, October 2006, May 2007, and July 2010 are adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Each examination report contains the Veteran's reported symptomatology and the clinical findings determined by physical examination, as well as the information gleaned from radiology testing, and comments on the extent to which functional loss resulted from the Veteran's service-connected disability.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's hearing, the VLJ noted the basis of the prior determination, the element of the claim that was lacking to substantiate the claim for benefits, and that the Veteran's testimony would focus on the issues of entitlement to an increased rating for a right shoulder and bilateral knee disabilities. The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the VLJ then asked questions to ascertain whether the Veteran's disabilities had worsened since her prior evaluation.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The representative specifically asked the Veteran about any treatment of her disabilities. 

Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c) (2) nor identified any prejudice in the conduct of the Board hearing.  Conversely, the hearing focused on the element necessary to substantiate the claim and the Veteran, through her testimony, demonstrated that she had actual knowledge of the element necessary to substantiate her claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the Veteran's current level of disability the main element of the issues on appeal.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c) (2), consistent with Bryant, and that any error in notice or assistance provided during the Veteran's hearing constitutes harmless error. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).

Although the evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder, the primary concern in a claim for an increased rating for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Right Shoulder Impingement Syndrome

A 10 percent rating prior to September 8, 2006, and a 30 percent rating beginning September 8, 2006, have been assigned for the Veteran's right shoulder impingement syndrome under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5299-5201.  38 C.F.R. § 4.71a, Diagnostic Code 5299-5201.  This hyphenated code is intended to show that the Veteran's right shoulder impingement syndrome was rated analogously to limitation of motion of the right arm under Diagnostic Code 5201.  See 38 C.F.R. §§ 4.20, 4.27 (2011). 

The September 2005 and October 2006 VA examination reports reflect that the Veteran is right-handed, so her right arm is her major arm.  Diagnostic Code 5201 provides for a 20 percent rating when the range of motion of the major arm is limited to shoulder level (90 degrees); a 30 percent rating when limited to midway between the side and shoulder level (45 degrees); and the maximum 40 percent rating when limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Prior to September 8, 2006, the evidence reflects that the Veteran's right shoulder range of motion was not limited to shoulder level or less.  The March 2005 private opinion letter vaguely referenced that the shoulder range of motion was limited by pain, and the September 2005 VA examination clinical testing showed abduction to 170 degrees.  Accordingly, greater than a 10 percent rating for right shoulder impingement syndrome is not warranted prior to September 8, 2006.

Beginning September 8, 2006, the evidence reflects that the Veteran's right shoulder range of motion was limited to no more than 90 degrees from the side.  Abduction was to 90 degrees at the October 2006 VA examination, flexion and abduction were to 120 degrees at the May 2007 VA examination, and flexion and abduction were to 180 degrees at the July 2010 VA examination.  Accordingly, greater than a 30 percent rating for right shoulder impingement syndrome is not warranted beginning September 8, 2006.

Whether the Veteran's right shoulder disability resulted in a level of functional loss greater than that already contemplated by the assigned rating for either part of the appeal period has also been considered.  DeLuca v. Brown, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45 (2011).  There is evidence that the Veteran experienced pain during right shoulder range of motion testing at the October 2006, May 2007, and July 2010 VA examinations.  However, the only occasion where the pain reduced the limitation of motion to the extent that the limited motion warranted a higher rating was at the October 2006 VA examination, when the examiner found that the 90 degrees of standard abduction would be reduced by 20 degrees due to pain.  A 30 percent rating was thus assigned, based on this additional limitation of motion.  Otherwise, however, the evidence does not reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 that is not already contemplated by the assigned ratings, so a rating greater than 10 percent prior to September 8, 2006, or greater than 30 percent beginning September 8, 2006 is not warranted on the basis of functional loss. 

Even in the absence of arthritis, the rating schedule is intended to allow for compensation for painful motion of a joint.  38 C.F.R. § 4.59 (2011); Burton v. Shinseki, 25 Vet. App. 1 (2011).  In this case, the Veteran's painful motion of her shoulder is addressed in the ratings assigned in that the reduction in motion due to pain was the basis for the increase to 30 percent effective September 8, 2006.  There is no additional indication of limitation of motion due to pain of the right shoulder.

The preponderance of the evidence is against the Veteran's claim for greater than a 10 percent rating prior to September 8, 2006, and for greater than a 30 percent rating beginning September 8, 2006, for right shoulder impingement syndrome.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Right Knee Injury Residuals and Left Knee Injury Residuals

A noncompensable rating prior to September 8, 2006, and a 10 percent rating beginning September 8, 2006, have been assigned for the Veteran's right knee injury residuals under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260.  38 C.F.R. § 4.71a, Diagnostic Code 5020-5260.  The Code of Federal Regulations provides that if a rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27.  Thus, the assigned diagnostic codes reflect that the Veteran's knee bursitis has resulted in limitation of flexion of the leg.  

Diagnostic Code 5260 contemplates limitation of flexion of the leg, and provides for 10, 20, and 30 percent ratings when flexion of the leg is limited to 45 degrees, 30 degrees, and 15 degrees, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5020 contemplates synovitis of a joint, and directs that the joint in question be rated on limitation of motion of the affected part, as arthritis, degenerative, under Diagnostic Code 5003.  

Prior to September 8, 2006, the evidence does not reflect limited motion of either leg.  A March 2005 private opinion letter noted the presence of knee locking and less than normal range of motion, the specific degree to which motion was limited was not reported.  Further, no X-rays or other radiology testing are dated prior to September 8, 2006, to show evidence of arthritis, or objective clinical findings such as swelling, muscle spasm, or painful motion, such that a 10 percent rating would be warranted on that basis.

Beginning September 8, 2006, flexion of each leg was limited to no less than 130 degrees.  Flexion was to 130 degrees at the September 2006 VA examination, to 140 degrees at the October 2006 VA examination, and to 140 degrees at the July 2010 VA examination.  X-rays taken at those VA examinations showed no evidence of arthritis, but there were objective clinical findings of painful motion noted at the September 2006 and October 2006 VA examinations.  Accordingly, greater than a 10 percent rating for either the Veteran's right knee disability or left knee disability is not warranted.
Other potentially applicable diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the September 2006, October 2006, and July 2010 VA examination reports noted no ankylosis of either knee, and the record does not show dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum of either knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2011).  Further, instability or subluxation of either knee is also not objectively shown.  Although the Veteran reports use of a knee brace on her right knee, instability and subluxation was not found on clinical examination at the September 2006, October 2006, and July 2010 VA examinations.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  Because there is no objectively demonstrated instability of either knee, an increased or separate evaluation is not for assignment.  See id.; see also VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (Dec. 1, 1997). 

Whether the Veteran's knee disabilities resulted in a level of functional loss greater than that already contemplated by the assigned ratings for any part of the appeal period has also been considered.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  There is evidence that the Veteran experienced pain during knee range of motion testing at the October 2006 VA examination, in that she began to experience pain at 90 degrees of flexion, even though she could then continue the flexion to 140 degrees.  However, the reported pain, as well as weakness and stiffness, did not result in either knee being limited to 45 degrees of flexion or less.  Thus, the evidence does not reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 that is not already contemplated by the assigned ratings, and a compensable rating prior to September 8, 2006, or greater than a 10 percent rating beginning September 8, 2006, is not warranted for either knee on the basis of functional loss.

Even in the absence of arthritis, the rating schedule is intended to allow for compensation for painful motion of a joint.  38 C.F.R. § 4.59 (2011); Burton v. Shinseki, 25 Vet. App. 1 (2011).  In this case, the Veteran's painful motion of her knees is addressed in the ratings assigned in that the reduction in motion due to pain was the basis for the increase to 10 percent effective September 8, 2006.  There is no additional indication of limitation of motion due to pain of the knees.

The preponderance of the evidence is against the Veteran's claim for a compensable rating prior to September 8, 2006, and for greater than a 10 percent rating beginning September 8, 2006, for right knee injury residuals and for left knee injury residuals.  As such, the benefit of the doubt doctrine is inapplicable, and the claims must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation. 38 C.F.R. § 3.321(b) (1) (2011).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the Veteran's service-connected disabilities on appeal, but those symptoms are not present.  The diagnostic criteria also adequately describe the right shoulder, right knee, and left knee disabilities' severity and symptomatology over the appeal period.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.


ORDER

Entitlement to greater than a 10 percent rating for right shoulder impingement syndrome, prior to September 8, 2006, is denied.

Entitlement to greater than a 30 percent rating for right shoulder impingement syndrome, beginning September 8, 2006, is denied.

Entitlement to a compensable rating for right knee injury residuals, prior to September 8, 2006, is denied.

Entitlement to greater than a 10 percent rating for right knee injury residuals, beginning September 8, 2006, is denied.

Entitlement to a compensable rating for left knee injury residuals, prior to September 8, 2006, is denied.

Entitlement to greater than a 10 percent rating for left knee injury residuals, beginning September 8, 2006, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


